13

14

15

20

21

22

24

25

26

27

28

se 4:19-cv-00714-TCK-FHM Document 2 Filed in USDC ND/OK on 12/26/19 Page 1 of 11

iP FILED

Donald Cowan DEC 26 2019
3768 SE 48" PL fark G. Meret
Oklahoma City, OK 73135 ark ©. McCartt, Clerk

U.S. DISTRICT COURT

UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF OKLAHOMA

DONALD RAY COWAN,

““T9CV 714 TCK - FH

Vs. Civil Complaint Seeking Declaratory &
Coercive Relief from a Void Judgment

Plaintiff,

Steven Kunzweiler,

Defendant.

 

 

 

Parties
The Plaintiff in this Case is Donald Ray Cowan and resides at 3768 SE 48" PL, Oklahoma City, Oklahoma
73135. The Defendant in this case is Steven Kunzweiler, County Prosecuting Attorney, for the County of Tulsa,

with an official Office located at 500 South Denver Avenue, Suite 900 Tulsa, Oklahoma 74103.

Jurisdiction

The Basis of Jurisdiction is a Federal Question pursuant to Article VI , Clause 2 “Supremacy Clause” of the

United States Constitution, 28 U.S.C. § 1331, 28 U.S.C § 2201, Rule 57 and Rule 60(b)(4) of FReP, U.S.
Constitution Amend. V “Due Process Clause”, U.S. Constitution Amend. IX “unenumerated Rights — Federal Right
and Privilege to Stand Ones Ground and Bear Arms to prevent the Commission of a violent forcible felony, and the

Absolute Right to Self-Defense in the territorial jurisdiction of the United States of America.” and, U.S. Constitution

ail _No Cert Sve w.__No Orig Sign

— —

C/Ret'd _ Me Eny

 

womewO Cpys __ YNoEnv/Cpys O/T _ OMI

CIVIL COMPLAINT SEEKING DECLARATORY & COERCIVE RELIEF FROM A VOID JUDGMENT - 1

 
20

21

22

23

24

25

26

27

28

 

 

 

Amend. XIV “No state shall make or enforce any law which shall abridge the privileges or immunities of citizens of|

the United States; nor shall any state deprive any person of life, liberty, or property, without due process of law” !

Federal Questions for Review

1. Whether Oklahoma’s Manslaughter Statute, 21 O.S. § 711, when compared to 18 U.S.C § 1112, and
guided by 54 U.S. Code § 104906, Conflicts with the Supremacy clause of the United States Constitution,
thereby being (a) unconstitutionally Vague , (b) too broad in scope, (c) hence Criminalizing Constitutional
protected Activity such as choosing not to retreat and Bearing Arms to Prevent the Commission of a
Murder or other violent forcible felony? And if so, do the Jurisdictional Principles of the Fourteenth
Amendment strip the State Courts of Personal and Subject Mater jurisdiction?

a. 210.8. § 711 - Homicide is manslaughter in the first degree in the following cases: (1). When
perpetrated without a design to effect death by a person while engaged in the commission of a
misdemeanor. (2). When perpetrated without a design to effect death, and in a heat of passion, but
in a cruel and unusual manner, or by means of a dangerous weapon; unless it is committed under
such circumstances as constitute excusable or justifiable homicide. (3). When perpetrated

unnecessarily either while resisting an attempt by the person killed to commit a crime, or after

such attempt shall have failed.

b. 18 U.S.C § 1112 - (a)Manslaughter is the unlawful killing of a human being without malice. It is

of two kinds: Voluntary—Upon a sudden quarrel or heat of passion. Involuntary—Jn the

commission of an unlawful act not amounting to a felony, or in the commission in an unlawful

manner, or without due caution and circumspection, of a lawful act which might produce death.

 

' Under Article HI of the Constitution, federal courts can hear “all cases, in law and equity, arising
under this Constitution, [and] the laws of the United States..." US Const, Art HII, Sec 2. The Supreme Court has
interpreted this clause broadly, finding that it allows federal courts to hear any case in which there is a federal
ingredient. Osborn v. Bank of the United States, 9 Wheat. (22 U.S.) 738 (1824). The Supreme Court has found that
a "suit arises under the law that creates the cause of action," American Well Works v. Layne, 241 US 257 (1916),
and therefore, only suits based on federal law, not state law suits, are most likely to create federal question
jurisdiction, Louisville & Nashville R. Co. v. Mottley, 211 U.S. 149 (1908).

CIVIL COMPLAINT SEEKING DECLARATORY & COERCIVE RELIEF FROM A VOID JUDGMENT - 2

 

se 4:19-cv-00714-TCK-FHM Document 2 Filed in USDC ND/OK on 12/26/19 Page 2 of 11
18

19

20

21

22

23

24

25

26

27

28

 

 

ise 4:19-cv-00714-TCK-FHM Document 2 Filed in USDC ND/OK on 12/26/19 Page 3 of 11

(b)Within the special maritime and territorial jurisdiction of the United States, Whoever is guilty
of voluntary manslaughter, shall be fined under this title or imprisoned not more than 15 years, or
both.

c. Whoever is guilty of involuntary manslaughter, shall be fined under this title or imprisoned not
more than 8 years, or both.

2. Does the Second Amendment prohibition of infringement, 54 U.S. Code § 104906 , and the Jurisdictional
Principles of the Fourteenth Amendment strip the State Courts of Personal and Subject Mater jurisdiction tq
Criminalize the use of firearms, as manslaughter by dangerous weapon, and on a case-by-case basis
pursuant to a rational based need to prevent the public use of firearms under the pretense of public safety?
Or in other words are the Courts allowed to use the Manslaughter Statute in its broadly written state as a
“Red Flag” statute to circumvent the Due Process Requirements of the Law?

3. Does the U.S. Constitution Amend. IX “unenumerated Rights” & 54 U.S. Code § 104906 — Protect the
Right and Privilege of a United States Citizen to choose for themselves, to lawfully Use a Firearm to
prevent the Commission of a violent forcible felony, and the exercise of the Absolute Right to Self-
Defense in the Continental jurisdiction of the United States of America, without being second guessed in
20/20 hindsight for their decision not to retreat even if it was later determined that retreat was an option?
And if so is that protection binding on the Individual Sovereign States by Selective Incorporation?

4. Is the Plaintiff Entitled to Rule 60(b)(4) Relief due to a Void Judgment as found by inspecting the face of

the Judgment Role?

Judicial Notice

In a published opinion, United States v. Bigford No: 01-732 , the Tenth Circuit Court of Appeals addressed
the issue of Void Judgments and State Absolute Verity Rules. The Court has acknowledged that “Some states such
as Oklahoma, while recognizing that a default judgment rendered without personal jurisdiction is void and subject to
collateral challenge, limit the scope of that collateral challenge to the face of the record or judgment roll. Pursuant to
such “absolute verity” rules, if the jurisdictional defect does not appear on the face of the judgment roll or record,

the judgment is considered valid and therefore immune from collateral attack” and that “ a collateral attack on
CIVIL COMPLAINT SEEKING DECLARATORY & COERCIVE RELIEF FROM A VOID JUDGMENT - 3

 
10

11

12

13

14

15

16

19

20

21

22

23

24

25

26

27

28

ase 4:19-cv-00714-TCK-FHM Document 2 Filed in USDC ND/OK on 12/26/19 Page 4 of 11

jurisdictional grounds is precluded in a subsequent proceeding where the jurisdictional issue was “fully and fairly
litigated and finally decided” in the prior proceeding. I submit to this Court that the Judgment Role in question starts
with the Charging Document in this Case, by Felony Information and a review of the Applicable Statutes.

Hence the Petitioner has “‘a due process right to launch a collateral attack of that judgment in another
jurisdiction on the basis that it was rendered in violation of Fourteenth Amendment jurisdictional principles, because

“A statute that prohibits the exercise of that right would therefore pose a serious danger of unconstitutionality.”

Complaint

1. Defendant Steve Kunzweiler in violation of the Jurisdictional Principles of the Fourteenth Amendment
Enforced a Criminal Statute, 21 O.S. § 711, a statute that is Repugnant to the United States Constitution.
Furthermore, the Statute is too vague and too broad in scope to place the Plaintiff on proper notice as to
which type of Conduct is Social Unacceptable, as such the judgment role as rendered by the Lower Court
dealing with such criminal statute is Void for lack of Jurisdiction. To wit: “No state shall make or enforce
any law which shall abridge the privileges or immunities of citizens of the United States; nor shall any
state deprive any person of life, liberty, or property, without due process of law”

a. Defendant Kunzweiler alleged that the Plaintiff Violated, 21 O.S. § 711, by utilizing a firearm to
prevent the Commission of a Violent forcible felony, and that the Criminalizing of said conduct is
clearly stated in the face of the Statute...and Enforced said Statute. See Attached Felony
Information.

b. The Felony Information is also too vague in that it provides inadequate information to properly
convey what legal theory the alleged crime occurred, thus preventing proper due process notice to
mount an appropriate defense.

c. Due to the ongoing due process and jurisdictional defects based upon the Felony Information, the
Court has rendered a Void Judgment for lack of personal and subject matter jurisdiction and has
illegally secured a judgment by Ambush.

d. The Plaintiff was Charged with Said information in the Tulsa County District Court on January 3,
2005 and the same court entered its void judgment of Guilt on November 15, 2007. See attached

Appendix A & B.
CIVIL COMPLAINT SEEKING DECLARATORY & COERCIVE RELIEF FROM A VOID JUDGMENT - 4

 

 

 
C

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

a

 

Se 4:19-cv-00714-TCK-FHM Document 2 Filed in USDC ND/OK on 12/26/19 Page 5 of 11

Relief Requested

Conduct a hearing to determine the validity of the Judgment, and issue appropriate Declaratory & Coercive

Relief on Questions 1-4, and any other relief this court should find equitable and just.

Dated this 23" day of December 2019.

Donald Ray Cowan

Attached Appendix

1. Appendix A — Felony Information Dated 01-03-2005, Tulsa County CF-2005-1

2. Appendix B — Judgment and Sentence Dated 10-15-2007, Tulsa County CF-2005-1

CIVIL COMPLAINT SEEKING DECLARATORY & COERCIVE RELIEF FROM A VOID JUDGMENT - 5

 

 
   

5 it <3... INTHE DISTRICT COURT OF TULSA COUNTY “
SE STATE OF OKLAHOMA Ce 2005 0001
Bagi ell Case No.

vc

Yelony Information

THE STATE OF OKLAHOMA, DISTRICT COUR}
Plaintiff, Pie Ep
Vs, 1D 3 cans

DONALD RAY COWAN SALLY H .;
Rb

Defendant(s).

 

BEIT REMEMBERED:

That TIM HARRIS, the duly elected and qualified District Attorney for Tulsa County,
OkJahom i, who prosecutes in the name and by the authority of The State of Oklahoma, comes now into
the District Court of Tulsa County, State of Oklahoma, and gives the Court to understand and be informed
that: |

 

(Count 01)

21-0711
DONALD RAY COWAN, on or about 01-10-04, in Tulsa County, State of Oklahoma and within the
jurisdiction of this Court, did commit the crime of MANSLAUGHTER, FIRST DEGREE, a felony, by
unlawfully, feloniously, and wiilfully without a premeditated design to effect death, did cause and effect
the death cf one RONALD HENDERSON while the defendant was in the heat of passion and without
excusable or justifiable cause, te-wit: the defendart shot RONALD HENDERSON with a Smith &
Wesson 9mm Sigma pistol the sine being a dangerous weapon, the bullet therefrom striking, penetrating
and inflicting mortal wounds in the body of the said RONALD HENDERSON from which mortal
wounds the said RONALD HENDERSON did then and there languish and die,

 

contrary to the ferm of the statutes in such cases nade and provided, and against the peace and dignity of
the State.

TIM HARRIS, District Attorney

| Lala A fig te

Q _ Assistant
y NAMES OF WITNESS(ES):
Ea MIKE NANCE 60501 TULSA POLICE DEPT. TULSA | OK 74103
600 CIVIC CENTER
MARK DRAET 029016 TULSA POLICE DEPT. : TULSA OK 74103

600 CIVIC CENTER

Ppgendud/ Pe

 

 
Case 4:19-cv-00714-TCK-FHM Document 2 Filed in USDC ND/OK on 12/26/19 Page 7 of 11
‘Case 4:10-cv-00256-GKF-tlw Document 9-7 Filed in USDC ND/OK on 08/02/10 Page 95 of 117

 

ORIGINAL ~ (RAR UNRNNE

IN THE DISTRICT COURT IN AND FOR TULSA COUNTY, OKLAHOMA

 

 

 

[State Of Oklahoma,
Vs-
Case No. CF-05-1
onald Ray Cowan Count No. One
S.A XXX-XX-XXXX
op 11-12-74 DISTRICT COURT
DEC: 4 2007
@ JUDGMENT AND SENTENCE
All Time In Custody BR YE RT Coun cae

Felony

Now, this 15" day of November, 2007 this matter comes on before the Court for
sentencing and the defendant appears personally and by his or her Attorney of
record, Patrick Adams, and the State of Oklahoma is represented by Steve
Kunzweiler, and the Court Reporter, Debra Minton is present.

The defendant has been found guilty by jury trial and is found guilty by the Court
of the crime of Manslaughter — First Degree, 21 O.S. 711, offense date 1-10-04.

IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED by the Court
that the defendant, is guilty of the stated offense and is sentenced to Four (4) years
all under the custody and control of the Department of Corrections. Defendant
to receive credit for time served.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED BY THE COURT
that in addition to the preceding terms, and the general miscellaneous costs of this
action, the defendant is also sentenced to: a Victim's Compensation Assessment in
the amount of $250.00.

IT IS FURTHER ORDERED BY THIS COURT THAT JUDGMENT IS
HEREBY ENTERED against the defendant for all costs, fees, fines, and
assessments ordered in this action and he or she is ordered to report immediately.
© upon conclusion of this sentencing hearing, or within ten (10) days of discharge, if
the defendant is currently incarcerated, to the Tulsa County Court Clerk to pay all
costs, fines, fees, and assessments ordered in this action - or - to the Tulsa County

a YB
Case 4:19-cv-00714-TCK-FHM Document 2 Filed in USDC ND/OK on 12/26/19 Page 8 of 11
*. Case 4:10-cv-00256-GKF-tlw Document 9-7 Filed in USDC ND/OK on 08/02/10 Page 96 of 117

Court Cost Administrator to make arrangements to pay the costs, fines, fees, and
assessments as ordered pursuant to the Rule 8 Hearing held this day.

The Court further advised the defendant of his or her right to appeal to the Court of
Criminal Appeals of the State of Oklahoma and of the necessary steps to be taken
by him or her to perfect such appeal, and that if he or she desired to appeal and was
unable to afford counsel and a transcript of the proceedings, that the same would
be furnished by the State, subject to reimbursement in accordance with 22 § O. S.
1355.14, 20 § O. S. 106.4 (b), and, ADC-72-33.

In the event the above sentence is for incarceration in the Department of
Corrections, the Sheriff of Tulsa County, Oklahoma, is ordered and directed to

© deliver the defendant to the Lexington Assessment and Reception Center at
Lexington, Oklahoma, and leave therewith a copy of this Judgment and Sentence
to serve as warrant and authority for the imprisonment of the defendant as provided
herein. A second copy of this Judgment and Sentence to be warrant and authority
of the Sheriff for the transportation and imprisonment of the defendant as herein
before provided. The Sheriff is to make due return to the clerk of this Court with
his proceedings endorsed thereon.

Witness my hand this 19" day of November, 2007

CF

   

 

 

GE Gordon McAI

ATTESTATION:

SALLY HOWE SMITH
District Court Clerk Tulsa County

 

292 °°. 8,
Case 4:19-cv-00714-TCK-FHM Document 2 Filed in USDC ND/OK on 12/26/19 Page 9 of 11
® Case 4:10-cv-00256-GKF-tlw Document 9-7 Filed in USDC ND/OK on 08/02/10 Page 97 of 117

wn,

ADDITIONAL FINDS AND FACTS AND CONCLUSIUwWS OF LAW
At the time of formal sentencing the sentencing judge, on the record, shall either complete the additional findings or review form 13.8(A}
which has been completed by the parties to ensure its accuracy. Upon completion of the form It shall be ordered filed of record and be
attached as Exhibit 1 to the Uniform Judgment and Sentence filed In the case.

EXHIBIT 1: Additional Findings of the Court to Case No. ce-08 : } Defendant Do plaid en ‘ C oul U
in the District Court of _ “\2\e1a County.

1 :
(A copy of the information may be attached instead)
Please list any additional charges on a separate attached sheet.

Offense Statute Citation

—_ AM wasn Eire iL ? Z! oS. gS

 

 

 

 

il. Prior Felony Convictions
Please list all prior fetony convictions or attach the OSBI rap sheet.

Offense : Date Statute Citation

ZO _
am

 

 

 

il. Enhancer information
1. Did the ren the current offense with the use of a weapon within the immediate possession and control of
‘ the offender? oes oye if yes, please indicate type of weapon.
sto 4

2. For persons who are victims of violent crimes, please indicate the age of the victim(s)

 

3. If the controlling offense was a theft offense (larceny, embezztement, fraud, concealing stolen property) what was the
total amount involved in that offense?
$

4. If the controlling offense was a drug offense, what was the predominant drug and what was the amount of that drug

(specify grams, ounces, etc.)? .
Drug Type:
Quantity:

 

IV. Offender Characteristics

(A copy of the pre-sentence investigation may be attached instead.)

 
  
  

rch
Female Black Hispanic Native American Asian

This exhibit ot be admitted into evidence in any future prosecutions.

Certified this. ©" day of pore £2007.

 

 

293

   

tudge of the District Court

Farm 5176 (4 08)
Case 4:19-cv-00714-TCK-FHM Document 2 Filed in USDC ND/OK on 12/26/19 Page 10 of 11
& Case 4:10-cv-00256-GKF-tlw Document 9-7 Filed in USDC ND/OK on 08/02/10 Page 98 of 117

OFFICER'S RETURN OF SERVICE

Received this order the day of , , and executed it by delivering said defendant to the

 

Warden of the Lexington Assessment and Reception Center at Lexington, Oklahoma on the day of

—_— SY

STANLEY GLANZ, SHERIFF, TULSA COUNTY, OKLAHOMA
By:
Deputy

COURT CLERK'S CERTIFICATION

I, Satly Howe Smith, District Court Clerk for Tulsa, Oklahoma, hereby certify that the foregoing is a true, correct
and full copy of the instrument herewith set out as appears on record in the Court Clerks Office of Tulsa, Oklahoma.

Dated this the day of _

SALLY HOWE SMITH, DISTRICT COURT CLERK, TULSA COUNTY, OKLAHOMA

By: , Deputy
 

 

“DIANA TWLSOd Pg SNIMNO Salddns 33us YACHO S°6 X ZL dO 4+10000L0000Sd

SALVLS GALINN

ge 11 of 11

1a Gozy 28e6 Lazy eats S086

~ |

( .
[Ih WU 4OONS qh M SSE sna, sosi.en —

yield ‘Y

omnuryo dwv- SET) HS Sa gi0z 9% Jad ATAV IVA dNydId

“Ol
qa Atson « QAGNTIONI SONVUNSNI
WHI - WHOL PLL AQG6T «@AGN ION! wONDIOWaL Sdsn

_ S/EZ VG / 4'9 iy y 0 »QalsIDadS AUSAITAG 40 Siva

Document 2 Filed in USDC ND/OK on 12/26/19 Pa

sWoa’sésiiay sn aisiq MMT

  
 

QO MCN

| YWAGINNN®e ONIMOVHL SdSf

Sah - 19 WB Sizer saa AWAAIAG qaioaaxs

ee
$
v
&

OO WGb IS 99LE ¥ TIVW *¥

pilet |<
At co jo TATVUPO-

 

vi-bPGEOLWPOESY COLL

 

 

 

 

 

 

 
   

 
  

    
  

ease 4:19-cv-

PERO OR PPI Cy ee een arpa DS ithe tae il MOOG coe pe Mlle ile ett alll ELIE EID re a eis pe aattione 5

 

p mows | ALIMOlud

Gs . Z $ . 9001
; 2 ¢ a can
MO 'ALIO 7
heche fis WIS OL ATWald SSAdd IWIS OL ATWUlA SSIUd

 

Ga
& 2 This envelope is made from post-consumer waste. Please recycle - again.

  

 
